            Case 1:19-cr-00387-VM Document 31 Filed 03/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            3/27/2020
---------------------------------X
UNITED STATES OF AMERICA,        :                     19 CR 387 (VM)
                                 :
          -against-              :
                                 :                            ORDER
DONNIE FETTERS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
       The Court previously scheduled a conference in the above-
referenced         matter   for    May     15,    2020.      Due   to   the       ongoing
coronavirus pandemic, it is hereby ordered that the conference
is rescheduled for July 10, 2020 at 2:00 p.m.
       It     is   hereby   ordered       that   the   adjourned      time    shall   be
excluded       from   speedy      trial    calculations.       This     exclusion     is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice, and to ensure the safety and
health of all parties. The value of this exclusion outweighs the
best   interests       of   the   defendant      and   the    public    to    a   speedy
trial. This order of exclusion of time is made pursuant to 18
U.S.C. § 3161(h)(7)(B)(i).


SO ORDERED:

Dated:         New York, New York
               26 March 2020



                                                 _________________________
                                                       Victor Marrero
                                                          U.S.D.J.
